GONZALEZ, Justice,
dissenting.
I respectfully dissent. I would affirm the case on the basis that the trial court had jurisdiction to dismiss the action pursuant to Tex. R. Civ. P. 165a.
“Venue” deals with the propriety of prosecuting a suit in a particular county. To hold that a defendant, who has already obtained a favorable judgment, has to retry the case because the trial court committed an error in not transferring the case to the county of defendant’s domicile is illogical and against public policy. A plaintiff should not be given the right to invoke a rule created for defendant’s benefit whenever he wants to avoid an unfavorable verdict. The dictum in Goolsby v. Bond, 138 Tex. 485, 163 S.W.2d 830, 833 (1942) is a better approach to the problem.